Citation Nr: 1528091	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-43 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for myelodysplasia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c) (2014), the appeal has been advanced on the Board's docket.

Additional evidence was received subsequent to RO's most recent consideration of the claim in the October 2014 statement of the case.  In view of the date of the substantive appeal, waiver of initial RO review of the additional evidence is presumed.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDING OF FACT

The Veteran's myelodysplasia is related to radiation exposure incurred during his active military service.


CONCLUSION OF LAW

The criteria for service connection for myelodysplasia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be granted on a presumptive basis due to exposure to radiation during active service; however, the Board finds that myelodysplasia is not one of the specific diseases listed under 38 C.F.R. § 3.309(d) for which service connection may be presumed.  This is so because the expert medical evidence reflects that myelodysplasia is clinically distinct from leukemia, which is a listed disease.  Regardless of whether a claimed disability is recognized as a disease specific to radiation-exposed veterans, a veteran is not precluded from presenting evidence that a claimed disability is due to or the result of radiation exposure under a standard direct service connection theory.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).

The Veteran underwent a bone marrow biopsy in June 2012.  The results of that biopsy resulted in a diagnosis of myelodysplasia.  See July 2012 Progress Note from Dr. R.S.  The Veteran subsequently underwent a January 2014 VA examination wherein the examiner acknowledged this diagnosis but could not confirm it due to the normal bone marrow biopsy.  The Board notes that there is no affirmative evidence that rules out the diagnosis of myelodysplasia.  Accordingly, reasonable doubt is resolved in favor of the Veteran; the Board finds that the Veteran does have a current diagnosis of myelodysplasia.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the first element of service connection is met.

The Veteran has alleged that he was exposed to radiation while onboard the USS Curtiss.  See April 2013 Letter in Support of Claim.  The Veteran's military personnel records confirm his presence onboard the USS Curtis.  See Travel Order OS-242.  An article from the National Archives and Records Administration titled Castle Series 1954: United States Atmospheric Nuclear Weapons Tests, Nuclear Test Personnel Review, states that "The [USS] Curtiss was contaminated by shot BRAVO, however; from 0800 to 1800 on 1 March, it was exposed to fallout and was required to use its washdown system."  A March 2007 letter from the Defense Threat Reduction Agency confirms that the Veteran was a participant of U.S. atmospheric nuclear testing and that he was exposed to radiation.  Moreover, the Veteran is presumed to be exposed to radiation given that Operation Castle is listed as an operation involving atmospheric detonation of a nuclear device under 38 C.F.R. § 3.309(d)(3).  Accordingly, the Board finds that the Veteran was exposed to radiation during his active military service.  The second element of service connection is met.

With regards to the third element of service connection, the record contains multiple letters in support of a nexus between the Veteran's myelodysplasia and his exposure to radiation during active service.  Doctor R.S. has provided VA three letters in this regard.  See December 2013 Letter; October 2012 Physician's Statement; and August 2012 Letter.  In these letters, the doctor communicated that the disease was at least as likely as not the result of exposure to radiation during active service.  Doctor P.J. also provided VA a letter in support of a nexus in which it was stated that the patient's underlying myelodysplastic syndrome is related to his history of nuclear radiation exposure.  See April 2015 Letter.  

The Board finds that these opinions are persuasive because both doctors are considered cancer specialists and because they took into consideration the Veteran's medical and military history as well as his lay statements.  The Board also finds that these are the lone competent etiological opinions of record.  There is no affirmative negative evidence to the contrary.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his myelodysplasia is related to radiation exposure incurred during his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the third element of service connection is met.

(The Board notes that these types of claims typically fall under the provisions of 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation with eventual referral to the Under Secretary of Benefits for review.  However, given the uncontroverted opinion evidence in favor of the claim, the Board finds that such referral is not necessary in this case.)

All three elements of service connection have been met.  Accordingly, the Board finds that service connection for myelodysplasia is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for myelodysplasia is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


